DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 02/17/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 02/17/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 12-14, 18-21, and 23-24.
Applicant’s amendment left claims 2-11, 15-17, 22, and 25-27 as originally filed or previously presented.
Claims 1-27, as filed 02/17/2022, are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 has been considered by the examiner.

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 02/17/2022, with respect to the claim objection have been fully considered and are persuasive. The objected to claim has been amended. The objection of claim 14 has been withdrawn. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/17/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The claim rejections under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 – New and Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living) in view of Kwon (US 20200163416 A1) and Muhlenfeld (US 20170273365 A1).
Regarding Claim 1, Steele discloses an adaptive support apparel system (Introduction, Bionic Bra) comprising: 
an activity sensor (Sensor Evaluation, bending-type sensors) monitoring activity of a user (walking and jogging are monitored in Fig. 4); 
an adaptive bra (Bra shown in Fig. 7) including an adaptive support system (Fig. 7, actuator device integrated into the bra).  

Steele suggests that bra should be able to alter the support level of the garment based on a detect motion of the device (Introduction). 
Kwon teaches an automatic tightening system based on an activity sensed by a sensor ([0001], shoelace adjusting device and a shoe including the same, and more particularly to a shoelace adjusting device capable of automatically adjusting the tightness of a shoelace based on the state of the user wearing the shoes) in the analogous art of self-tightening wearable clothing comprising:
an adaptive engine ([0065], a motor driver 150) coupled to an adaptive support system ([0030], devices 100L and 100R…include…a motor driver 150) to automatically adjust a portion of the adaptive device ([0030], configured to operate to adjust at least one part of the shoelace ASL) through manipulation of an effective length of a lacing system (See Figs. 4a and 4b, the effective length of the laces ASL between the motors is increased or decreased to achieve the desired tightness) coupled to the adaptive engine within the adaptive support system (As seen in Fig. 4, the processor 170 is coupled to the laces ASL within the system formed by the shoelace adjusting device 100); and 
a control circuit ([0030], processor 170) configured to send commands to the adaptive engine in response to input received from the activity sensor ([0030], configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134 and to change a level for tightening the shoelace ASL based on the respective states. And in [0165], the processor 170 may perform control such that the motors rotate). It Kwon [0012]). One of ordinary skill in the art would recognize that applying the automatic tightening system as taught by Kwon to the bra taught by Steele would yield only the predictable result of controlling tightness based on a sensed state of the user to increase the support of the device without burdening the user. 
However, Steele in view of Kwon does not teach the adaptive support system being integrated into at least shoulder straps of the adaptive bra.
Muhlenfeld teaches an adjustable support garment ([0003], garment having adjustable support) wherein an adaptive support system ([0091], first harness strap 224 and the second harness strap 226) integrated into at least shoulder straps ([0091], within the apex region of the first shoulder strap 214 or the second shoulder strap 216) of an adaptive bra ([0091] and Fig. 16, bra 200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening system disclosed by Steele to be a lacing system integrated into the shoulder straps as taught by Muhlenfeld to create a customized fit of the bra via the adjustable support harness system (Muhlenfeld [0047]). One of ordinary skill in the art would recognize that applying the known technique of controlling a lace tightness using a system taught by Kwon to the manual bra tightening system including adjustable bra straps as taught by Muhlenfeld would yield only the predictable result of automatically controlling a bra’s tightness. One of ordinary skill in the art would recognize that changing the location of the tightening system from within the back strap as disclosed by Steel to the shoulder strap as taught by Muhlenfeld would be a mere rearrangement of similar parts that would achieve the same result of tightening the bra.

[0034], a processor 170 configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134).
	
	Regarding Claim 3, Kwon further teaches wherein the pre-defined activity classifications include high impact (A running state is considered high impact. From applicant’s specification filed 05/29/2020, [0066]: “high impact activities, such as running”) and comfort (a walking and sitting state are considered comfort. From applicant’s specification filed 05/29/2020, [0043]: “Comfort level of activity (e.g., resting or walking)”).

	Regarding Claim 4, Kwon further teaches wherein the control circuit is further configured to determine a support level based on the selected pre-defined activity classification ([0120]-[0123], the processor determines the state of the user and tightens the shoe laces accordingly. The tightness of the shoe lace is the “support level” since a tighter shoe provides more support).
	
Regarding Claim 5, Kwon further teaches wherein the adaptive engine adjusts the adaptive support system based on control commands received from the control circuit corresponding to the determined support level ([0123], when the shoes 50 are being used in the running state (S515), the processor 170 may perform control such that the shoelaces are tightened to a first level. And in [0124], the processor 170 may perform control such that the motor 155La rotates. From this, the motor or “adaptive engine” adjusts the lace or “adaptive support system” based on the control or “command controls” received from the processor or “control circuit” corresponding to support level or “running state” in this example).

Regarding Claim 6, Kwon further teaches wherein the activity sensor is embedded within a footwear assembly ([0065], the shoelace adjusting device 100 may include a sensor portion 130. Device 100 is part of a footwear assembly as seen in Fig. 2).

Regarding Claim 10, Steele further discloses wherein the activity sensor (Sensor evaluation, bending sensor) is embedded within an adaptive support garment (Sensor evaluation, the sensor was encased in adhesive tape and attached to the inferior aspect of the cup of an everyday bra). 

Regarding Claim 11, Steele further discloses wherein the activity sensor is configured to detect soft tissue movement (Sensor evaluation, breast tissue (soft tissue) was always in contact with the bra material at the base of the bra cup (where the sensor is located) thus ensuring a continuous signal, and (iv) a large increase in the amount of ‘downward’ breast motion (the breast motion is what the sensor is recording) was observed as the participant changed from a walk to a run).

Regarding Claim 12, Steele further discloses wherein the activity sensor is disposed within a portion of a breast contacting surface (Sensor evaluation, sensor was therefore attached to the inferior aspect of the bra cup).

Regarding Claim 13, Steele further discloses wherein the activity sensor is disposed within a shoulder strap (Table 2, Fabric Stretch Sensor, Best positioned vertically from the most superior portion of the bra strap (shoulder strap) to 4 cm above the nipple; sensor length approximately 120-135 mm).

[0119], The motion information may conceptually include acceleration information from the acceleration sensor); a gyroscope ([0119], angular velocity information from the gyro sensor); a magnetometer; a global positioning sensor (GPS); a heart rate monitor; a temperature sensor; or a strain gauge.

Regarding Claim 15, modified Steele teaches the adaptive support apparel system of claim 1 as described above. 
Kwon teaches in a suggested embodiment that the control circuit is disposed within a computing device ([0094], processor 170 may automatically adjust the tightness of the shoelace based on a shoelace tightening level set through the mobile terminal 600. It is being interpreted that the main control circuit is disposed in the mobile terminal 600 and the processor 170 is functioning as a part of the adaptive engine to receive the control signal wirelessly from the mobile terminal 600) including a display (mobile terminal 600 is shown as a smart phone in Fig. 15 which has a display) and a communication circuit (From [0074], the communicator 135 (of the device 100) may perform Bluetooth communication, Wi-Fi communication, low-power wide-area communication, and the like, and may thus transmit information sensed by the shoelace adjusting device 100 to the paired mobile terminal 600. A communication circuit would be required to perform such wireless communication between the terminal 600 and the device 100). One of ordinary skill in the art would recognize that applying the known technique of performing processing on a mobile terminal having a display and communication circuit as taught by Kwon to the system disclosed by Steele would yield only the predictable result of allowing a user to set a desired tightness through the device (Kwon [0094]). 

[0074], the communicator 135 (of device 100) may perform Bluetooth communication, Wi-Fi communication, low-power wide-area communication (all wireless) and may thus transmit information sensed by the shoelace adjusting device 100 to the paired mobile terminal 600. It is obvious from this description that the two devices communicate wirelessly. Thus, when Kwon teaches that the processor sets the tightness based on the information set through the mobile terminal 600 in [0094], it is obvious that the communication is performed wirelessly).

Regarding Claim 17, Kwon further teaches wherein the computing device is one of a smart watch, a smartphone (mobile terminal 600 shown as smart phone in Fig. 15), or a heart rate monitor.

Regarding Claim 18, Kwon further teaches wherein the lacing system ([0062], adjustable shoelaces ASL and ASR) connects separate portions of the adaptive support garment (In Fig. 2, both laces ASL and ASR connect portions of the shoe which are separated by the tongue, which is notoriously obvious for the structure and function of shoe laces), wherein the lacing system is adjustable to alter relative positions of the separate portions of the adaptive support garment to produce different support characteristics ([0079], processor…may change a level for tightening the shoelace ASL based on the respective states. It is notoriously obvious to one of ordinary skill in the art that tightening shoelaces alters the relative position of the material across the tongue of the shoe where tightening is achieved by decreasing the distance between the two sides).

Regarding Claim 19, Muhlenfeld further teaches wherein an adaptive support system ([0040], bra 100) includes a plurality of lace guides ([0045], maintainers 124 and 126) to route a lace within the See Fig. 1, the pairs of maintainers guide the strap between the separate sides of the bra).

Regarding Claim 20, Kwon further teaches wherein at least one segment of the lacing system is coupled to a lace spool component of the adaptive engine to enable the adaptive engine to alter an effective length of a lace within the lacing system (See Fig. 11B, the lace ASLa is coupled the motor 155La (the “spool”) which alters the effective length of the lace by winding it around the motor as described in [0124]).

Regarding Claim 21, Kwon further teaches wherein the control circuit is configured to analyze data received from the activity sensor to determine whether to adjust the adaptive device ([0079], the processor 170 may determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the motion sensor 131, and may change a level for tightening the shoelace ASL based on the respective states) integrated into the adaptive support garment (the shoe lace adjusting device 100 with motors 155 is being interpreted as being integrated into the shoe as laces and the motors 155 of the devices are coupled together and therefore the device cannot perform its intended structure when separate from the shoes). In combination with Steele, the adaptive device is a bra as disclosed by Steele. 

Regarding Claim 22, Kwon further teaches wherein upon determining that an adjustment to the adaptive support system is needed, sending an adjustment command to the adaptive engine to perform the adjustment ([0144]-[0148], the processor determines the state of the wearer, in this case the users puts on the shoe and walks, when the processor determines that the user is walking in the PWa state, the processor may perform control such that the motor 155La rotates. The processor controls the motor through an electrical “adjustment command” as would be inherent to an electrically controlled motor).

Regarding Claim 23, Steele discloses an adaptive support apparel system (Introduction, bionic bra) comprising: 
an activity sensor (Results, bending sensor) monitoring a parameter indicative of an activity level of a user (See Fig. 4, the bending sensor monitors the signal voltage which is indicative of activity level as walking and jogging produce easily distinguishable peaks); 
an adaptive bra (See Fig. 7, bra) including an adaptive support system (In Fig. 7, two actuator system). 
However, Steele does not explicitly disclose an adaptive support system integrated into at least shoulder straps of the adaptive bra and an adaptive engine coupled to the adaptive support system to adjust a first portion of the adaptive bra relative to a second portion of the adaptive bra through manipulation of an effective length of a lace cable within the adaptive support system; and a control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor.  
Steele suggests that bra should be able to alter the support level of the garment based on a detect motion of the device (Introduction). 
Kwon teaches an automatic tightening system based on an activity sensed by a sensor ([0001], shoelace adjusting device and a shoe including the same, and more particularly to a shoelace adjusting device capable of automatically adjusting the tightness of a shoelace based on the state of the user wearing the shoes) in the analogous art of self-tightening wearable clothing comprising an adaptive engine ([0065], a motor driver 150) coupled to an adaptive support system ([0030], devices 100L and 100R…include…a motor driver 150) to adjust a first portion of the adaptive device ([0030], configured to operate to adjust at least one part of the shoelace ASL) relative to a second portion of the adaptive device (See Fig. 13, the lace adjusts the distance between the two motors) through manipulation of an effective length of a lacing system (See Figs. 13, the effective length of the laces ASL between the motors is increased or decreased to achieve the desired tightness) coupled to the adaptive engine within the adaptive support system (As seen in Fig. 4, the processor 170 is coupled to the laces ASL within the system formed by the shoelace adjusting device 100); and 
a control circuit ([0030], processor 170) configured to send commands to the adaptive engine in response to input received from the activity sensor ([0030], configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134 and to change a level for tightening the shoelace ASL based on the respective states. And in [0165], the processor 170 may perform control such that the motors rotate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening system disclose by Steel to include a lacing system connected to an engine controlled by a control circuit as taught by Kwon to automatically adjust the tightness of the device based on the state of the user wearing the device (Kwon [0012]). One of ordinary skill in the art would recognize that substituting the automatic tightening system using lace as taught by Kwon for the actuator system in the bra disclosed by Steele would yield only the predictable result of controlling tightness based on a sensed state of the user to increase the support of the device without burdening the user. 
However, Steele in view of Kwon does not explicitly teach or suggest an adaptive support system integrated into at least shoulder straps of the adaptive bra. 
Muhlenfeld teaches an adjustable support garment ([0003], garment having adjustable support) wherein an adaptive support system ([0091], first harness strap 224 and the second harness strap 226) integrated into at least shoulder straps ([0091], within the apex region of the first shoulder strap 214 or the second shoulder strap 216) of an adaptive bra ([0091] and Fig. 16, bra 200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening system disclosed by Steele to be a lacing system integrated into the shoulder straps as taught by Muhlenfeld to create a customized fit of the bra via the adjustable support harness system (Muhlenfeld [0047]). One of ordinary skill in the art would recognize that applying the known technique of controlling a lace tightness using a system taught by Kwon to the manual bra tightening system including adjustable bra straps as taught by Muhlenfeld would yield only the predictable result of automatically controlling a bra’s tightness. One of ordinary skill in the art would recognize that changing the location of the tightening system from within the back strap as disclosed by Steel to the shoulder strap as taught by Muhlenfeld would be a mere rearrangement of similar parts that would achieve the same result of tightening the bra.

Regarding Claim 24, Steele discloses an adaptive bra (Introduction, Bionic bra) comprising: 
an adaptive support system integrated into the adaptive bra (Fig. 7, actuator device integrated into the bra).
However, Steele does not explicitly disclose an adaptive engine coupled to the adaptive support system to adjust a first portion of the adaptive support garment relative to a second portion of the adaptive support garment through manipulation of the adaptive support system; and a control circuit configured to control the adaptive engine in response to input received indicative of an activity level of a user, wherein the adaptive support system includes a lacing system routed through at least shoulder straps of the adaptive bra, and wherein manipulation of the adaptive support system includes manipulation of an effective length of a portion of the lacing system through activation of a motorized lacing spool within the adaptive engine. 
Introduction). 
Kwon teaches an adaptive garment ([0001], shoelace adjusting device and a shoe including the same) in the analogous art self0tightening wearable devices comprising:
an adaptive support system ([0027], shoelace adjusting devices 100L and 100R) integrated into the adaptive garment ([0027], shoelace adjusting devices 100L and 100R disposed on respective shoes 50L and 50R. The devices 100 are integrated into the garment since the laces of the garment and the motor of the device 100 are coupled and cannot be separated while still performing the intended use of the invention as seen in Fig. 11B) and 
an adaptive engine ([0065], motor 155) coupled to the adaptive support system ([0065], shoelace adjusting device 100 may include…a motor driver 150 and motor 155) to adjust a first portion of the adaptive support garment relative to a second portion of the adaptive support garment (it would be notoriously obvious to one of ordinary skill in the art that shoe laces as seen in Fig. 11A function to alter the relative distance of a first portion of the shoe to a second portion of the shoe which is opposite the shoe’s tongue such that when the shoe is tightened, the relative distance between the shoe sides is decreased) through manipulation of the adaptive support system (Seen in Figs. 11A and 11B and [0148], the shoe laces are wound by actuating the motors to tighten the device); and
a control circuit ([0065], processor 170) configured to control the adaptive engine ([0142], the processor 170, as shown in FIG. 9A, may perform control such that the motor 155La rotates to the right and the motor 155Lb rotates to the left) in response to input received indicative of an activity level of a user ([0134], may control a change in the level for tightening the shoelaces ASL based on the respective states (which are indicative of the activity level)),
and wherein manipulation of the adaptive support system includes manipulation of an effective length of a portion of the lacing system through activation of a motorized lacing spool within the See Fig. 11B, the lace ASLa is coupled the motor 155La (motorized spool) and alters the effective length of the lace by winding the lace around the motor as described in [0124]). ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening system disclose by Steel to include a lacing system connected to an engine controlled by a control circuit as taught by Kwon to automatically adjust the tightness of the device based on the state of the user wearing the device (Kwon [0012]). One of ordinary skill in the art would recognize that substituting the automatic tightening system using lace as taught by Kwon for the actuator system in the bra disclosed by Steele would yield only the predictable result of controlling tightness based on a sensed state of the user to increase the support of the device without burdening the user. 
Muhlenfeld teaches an adjustable support bra ([0003], garment having adjustable support shown as a bra in at least fig 4) comprising an adaptive support system ([0091], first harness strap 224 and the second harness strap 226) integrated into at least shoulder straps ([0091], within the apex region of the first shoulder strap 214 or the second shoulder strap 216) of an adaptive bra ([0091] and Fig. 16, bra 200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tightening system disclosed by Kwon to be a lacing system integrated into the shoulder straps of a bra as taught by Muhlenfeld to create a customized fit of the bra via the adjustable support harness system (Muhlenfeld [0047]). One of ordinary skill in the art would recognize that applying the known technique of controlling a lace tightness using a system disclosed by Kwon to the manual bra tightening system including adjustable bra straps as taught by Muhlenfeld would yield only the predictable result of automatically controlling the bra’s tightness. One of ordinary skill in the art would recognize that changing the location of the tightening system from within the back strap as disclosed by Steel to the shoulder strap as taught by Muhlenfeld would be a mere rearrangement of similar parts that would achieve the same result of tightening the bra.

Regarding Claim 26, Kwon further teaches an activity sensor ([0066], a pressure sensor 133) monitoring activity of the user ([0133] For example, in the running state, the pressure generated by the top of the foot is large, and in the sitting state, the pressure generated by the top of the foot is small. Using this, the processor 170 may distinguish among the running state, the walking state, and the sitting state); and
wherein the control circuit is configured to process input received from the activity sensor to control the adaptive engine ([0134], processor 170 may control a change in the level for tightening the shoelaces ASL based on the respective states).

Regarding Claim 27, Kwon further teaches wherein the control circuit sends pre-defined support level commands to the adaptive engine based on the input received from the activity sensor ([0123], when the shoes 50 are being used in the running state (S515), the processor 170 may perform control such that the shoelaces are tightened to a first level. [0125], when the shoes 50 are being used in the walking state (S525), the processor 170 may perform control such that the shoelaces are tightened to a second level. [0127], when the user is in the sitting state (S535), the processor 170 may perform control such that the shoelaces are tightened to a third level (S540)).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living), Kwon (US 20200163416 A1), and Muhlenfeld (US 20170273365 A1) as applied to claim 6 above, and further in view of Robinson (US 20100154255 A1).
Regarding Claim 7, modified Steele teaches the adaptive support apparel system of claim 6 as described above. 
[0002], golf shoes having sensors, controller, and active-response element) wherein an activity sensor ([0050], sensor 36) is configured to detect foot strike activity ([0050], each time the wearer's foot strikes the ground, sensor 36 (see FIG. 2) sends a pulse along wire 40 to the controller 38 (Step 51)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion sensor taught by Kwon to detect the heel strike as taught by Robinson to determine whether the user is walking or not (Robinson [0050]). One of ordinary skill in the art would recognize that applying the known technique of determining heel strike as taught by Robinson to the technique of discriminating between walking and sitting as taught by Kwon would yield only the predictable result of allow for the differentiation of states as required by the teaching of Kwon.

Regarding Claim 8, Robinson further teaches wherein a control circuit ([0050], controller 38) is configured to receive foot strike activity data from the activity sensor and calculate a pre-defined activity classification based on the foot strike activity data ([0050], controller 38 determines whether a pulse is received within the harvesting time interval. If the pulses are received within the harvesting time interval, the controller 38 recognizes that the wearer is walking. In this case, the pre-defined activity classifications are walking and not walking).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living), Kwon (US 20200163416 A1), and Muhlenfeld (US 20170273365 A1) as applied to claim 6 above, and further in view of Akay (US 20180206586 A1).

However, modified Steel does not teach wherein the activity sensor is an inertial measurement unit (IMU). Akay teaches a footwear system with integrated sensors ([0081] one or more sensors in the article of footwear) wherein an activity sensor is an inertial measurement unit (IMU) ([0082], information acquired by a sensor, such as an IMU). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors taught by Kwon to by an IMU as taught by Akay to determine whether or not the individual wearing the footwear is walking, running, or participating in another form of locomotion (Akay [0082]). One of ordinary skill in the art would recognize that substituting the pressure sensor taught by Kwon for the IMU taught by Akay would yield only the predictable result of differentiating the activity state of the user as taught by Akay. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living), Kwon (US 20200163416 A1), and Muhlenfeld (US 20170273365 A1) as applied to claim 24 above, and further in view of Bock (US 20190246745 A1).
Regarding Claim 25, modified Steele teaches the adaptive support apparel system of claim 24 as described above.
However, modified Steele does not explicitly teach the system further comprising a wearable computing device including a user interface configured to accept inputs indicative of the activity level of the user; and wherein the control circuit is configured to receive the activity level from the wearable computing device. Kwon suggests in a separate embodiment the system can include a wearable device ([0037], mobile terminal 600 shown as being worn during exercise in Fig. 1) and wherein the control [0037], automatically adjust the tightness of the shoelace based on a shoelace tightening level set through the mobile terminal 600). 
Bock teaches an article of footwear including an automatic lacing system comprising a computing device ([0143], electronic device 30) including a user interface ([0143], display screen 462 of electronic device) configured to accept inputs ([0143], swipe up for pre-open configuration and swipe down for pre-set closed configuration) indicative of the activity level of the user (Kwon disclosed that a tighter lace was used in the running state and a loosen lace used in the sitting state. Therefore, it would be obvious to one of ordinary skill in the art that the tightened shoe is indicative of an active state of the user and the loose lace is indicative of a more inactive state); and wherein a control circuit ([0139], control PCB 410 of lacing system 24 with wireless communication module 430) is configured to receive the activity level from the wearable computing device ([0140], the automatic lacing system 24 can also be controlled using the wireless device 30, which can be paired with or connected to the lacing system 24 via Bluetooth® or another wireless signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the function of the wearable mobile terminal as taught by Kwon to allow for the input of the desired tightness as taught by Bock to allow to manually tighten or loosen the shoes (Bock [0143]). One of ordinary skill in the art would recognize that applying the known technique of allowing a user to input their desired tightness manually through an interface as taught by Bock to the tightening system disclosed by Kwon would yield only the predictable result increasing user control and allow users to achieve their own desired levels of tightness during use which is desirable in the teaching of Muhlenfeld.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791